Case 18-10448-pmm                     Doc        Filed 11/20/20 Entered 11/20/20 13:48:22                                Desc Main
                                                 Document      Page 1 of 8

    Fill in this information to identify the case:

    Debtor 1 JAMES C ENDERS, JR
    Debtor 2
    (Spouse, if filing)

    United States Bankruptcy Court for the: Eastern District of Pennsylvania
    Case number 18-10448




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                       12/15

 If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest
 in the debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File
 this form as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule
 3002.1.

  Name of creditor: U.S. BANK NATIONAL ASSOCIATION, AS                         Court claim no. (if known): 12
  TRUSTEE FOR C-BASS MORTGAGE LOAN TRUST 2004-
  CB4, C-BASS MORTGAGE LOAN ASSET-BACKED
  CERTIFICATES, SERIES 2004-CB4

  Last four digits of any number you            7770                           Date of payment change:                    01/01/2021
  use to identify the debtor’s account:                                        Must be at least 21 days after date of
                                                                               this notice

                                                                               New total payment:                        $1,359.50
                                                                               Principal, interest, and escrow, if any


  Part 1: Escrow Account Payment Adjustment
      Will there be a change in the debtor’s escrow account payment?
            No
            Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law.
             Describe the basis for the change. If a statement is not attached, explain why:

            Current escrow payment: $ 443.52              New escrow payment:        $ 447.18

  Part 2: Mortgage Payment Adjustment
     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's variable-
     rate note?
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
            attached, explain why:

                 Current interest rate:                               %             New interest rate:                               %

                Current principal and interest payment: $ _________              New principal and interest payment: $ __


  Part 3: Other Payment Change

     Will there be a change in the debtor’s mortgage payment for a reason not listed above?
            No
            Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
            modification agreement. (Court approval may be required before the payment change can take effect.)

                Reason for change:

                Current mortgage payment: $                         New mortgage payment: $


Official Form 410S1                            Notice of Mortgage Payment Change                                              page 1
Case 18-10448-pmm                  Doc         Filed 11/20/20 Entered 11/20/20 13:48:22                   Desc Main
                                               Document      Page 2 of 8

  Debtor1    JAMES C ENDERS, JR                                Case number (if known) 18-10448
            First Name     Middle Name         Last Name


  Part 4: Sign Here
  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address
  and telephone number.

  Check the appropriate box.
    I am the creditor.

    I am the creditor’s authorized agent.



  I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
  knowledge, information, and reasonable belief.



      /s/ Andrew Spivack
      Signature
                                                                        Date 11/20/2020



  Print: Andrew Spivack, Esquire (84439)
        First Name       Middle Name           Last Name                Title Attorney



  Company Brock & Scott, PLLC

  Address 302 Fellowship Road, Suite 130
            Number              Street


            Mount Laurel, NJ 08054
            City                   State    ZIP Code


  Contact phone 844-856-6646 x3017                                      Email PABKR@brockandscott.com




Official Form 410S1                          Notice of Mortgage Payment Change                                     page 2
Case 18-10448-pmm        Doc  Filed 11/20/20 Entered 11/20/20 13:48:22        Desc Main
                              Document      Page 3 of 8
                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                      Reading Division


IN RE:
JAMES C ENDERS, JR                                Case No. 18-10448
                                                  Chapter 13
U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE FOR C-BASS MORTGAGE LOAN
TRUST 2004-CB4, C-BASS MORTGAGE LOAN
ASSET-BACKED CERTIFICATES, SERIES
2004-CB4,
      Movant

vs.

JAMES C ENDERS, JR,
     Debtor,                                      11 U.S.C. §362

Scott F. Waterman
        Respondent



                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that a true and exact copy of the foregoing Notice Of
Mortgage Payment Change has been electronically served or mailed, postage prepaid on November
20, 2020 to the following:

JAMES C ENDERS, JR.
201 JOSHUA LN.
EPHRATA, PA 17522

John A. Digiamberardino, Esq.
Case & DiGiamberardino, P.C.
845 North Park Road
Suite 101
Wyomissing, PA 19610
jad@cdllawoffice.com

Scott F. Waterman, Bankruptcy Trustee
Chapter 13 Trustee
2901 St. Lawrence Ave, Suite 100
Reading, PA 19606
Case 18-10448-pmm            Doc   Filed 11/20/20 Entered 11/20/20 13:48:22   Desc Main
                                   Document      Page 4 of 8
United States Trustee
Office of the U.S. Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106




                                           /s/ Andrew Spivack
                                           Andrew Spivack, Esquire
                                           (Bar No. 84439)
                                           Attorney for Creditor
                                           BROCK & SCOTT, PLLC
                                           302 Fellowship Road, Suite 130
                                           Mount Laurel, NJ 08054
                                           Telephone: 844-856-6646 x3017
                                           Facsimile: 704-369-0760
                                           E-Mail: PABKR@brockandscott.com
Case 18-10448-pmm   Doc   Filed 11/20/20 Entered 11/20/20 13:48:22   Desc Main
                          Document      Page 5 of 8




                      EXHIBIT “A”
                  Case 18-10448-pmm              Doc        FiledC/O
                                                                   11/20/20       Entered 11/20/20 13:48:22
                                                                     PHH Mortgage Services
                                                                                                                                Desc Main
                                                            Document
                                                                 P.O. Box 5452 Page    6 of 8
                                                                  Mt. Laurel, NJ 08054-5452


    Your annual escrow statement
    October 12, 2020
                                                                                                     Questions?
                                                                                                     Visit us at
                                                                                                     www.MortgageQuestions.com
                                                                                                     Call toll free 1-888-820-6474
                                                                                                     Fax 1-856-917-8300
                      KAREN ENDERS
                      JAMES ENDERS JR
                      201 JOSHUA LN
                      EPHRATA, PA 17522-9745




Why am I getting this statement?
In accordance with federal guidelines your escrow account is reviewed at least one time per year; however, certain circumstances
may require an additional review. This statement is a result of that review known as an escrow analysis statement, which determines
if sufficient funds are available to pay your taxes and/or insurance. This statement is a projection of your escrow account and may
also include a history of the escrow activity on your loan since the time you last received an escrow analysis statement. The
enclosed update follows notice of the account's involvement in a bankruptcy petition, filed on January 25, 2018 under chapter 13 of
the Bankruptcy Code. This statement should be reviewed carefully. The mortgage payment may be affected. Please contact us at
the number above if this account is not part of a Chapter 13 proceeding or plan. If this account has filed for any other Bankruptcy
protection or received an Order of Discharge in a Chapter 7 bankruptcy case, or received any other discharge under the U.S.
Bankruptcy Code that applied to the referenced property, please be advised that this Notice is for information purposes only and
not intended as an attempt to collect a debt against you personally.

What does this mean to me?
Because your escrow account is projected to have less money than is needed, there is a shortage of $26.31.
Option 1) Do Nothing: The monthly shortage for the next 12 months is $2.19 and will automatically be added to your monthly
payment beginning January 2021. Your new monthly payment for January 2021 will be $1,359.50.
Option 2) Pay the escrow shortage as a lump sum using the attached shortage coupon. If you pay your escrow shortage by
December 20, 2020, then your new monthly payment will be $1,357.31 effective with your January 2021 mortgage payment.

What is a shortage?
    A shortage is the difference between the anticipated escrow balance and the required escrow balance at the beginning of the
    analysis cycle. A shortage typically results from changes in taxes and/or insurance. Please refer to the enclosed FAQ for additional
    information.
Anticipated escrow account balance (as of December 31, 2020):                                  $2,643.51
Required escrow account balance (as of December 31, 2020 ):                                    $2,669.82
Difference resulting in an escrow account shortage:                                               $26.31
a




                                                                                                                                              See reverse è
This communication is from a debt collector attempting to collect a debt; any information obtained will be used for that purpose. However, if the debt is in
active bankruptcy or has been discharged through bankruptcy, this communication is provided purely for informational purposes only with regard to our
secured lien on the above referenced property. It is not intended as an attempt to collect a debt from you personally. As may be required by state law, you
are hereby notified that a negative credit report reflecting on an accountholder's credit record may be submitted to a credit reporting agency if credit
obligation terms are not fulfilled.
Tear off here                                                                                                                                  Page 1 of 3

Escrow analysis                                                            Borrower Name: KAREN ENDERS
Coupon

                                                                           c I choose to repay the shortage of $ ___________________ in full.
    Shortage Amount: $26.31
                                                                                Make the check payable to PHH Mortgage Services and mail it with
                                                                                this coupon in the envelope provided. Your lump sum payment must be
                                                                                received by December 20, 2020 to be effective with your January
                                                                                2021 payment.

                PHH Mortgage Services                                           You may also pay your shortage online by visiting the website shown at
                PO BOX 371867                                                   the top of this statement.
                PITTSBURGH, PA 15250-7867
                   Case 18-10448-pmm                            Doc          Filed 11/20/20 Entered 11/20/20 13:48:22                                             Desc Main
 What is my new monthly payment?                                             Document      Page 7 of 8
 The following table reflects your current monthly payment and new monthly payment for each option:
                       Current Payment      New Payment with Shortage - Opt 1 New Payment without Shortage - Opt 2
 Principal & Interest             $912.32                    $912.32                     $912.32
 Escrow Deposit                  $443.52                     $444.99                     $444.99
 Escrow Shortage                                               $2.19
 Total Payment                  $1,355.84                  $1,359.50                   $1,357.31

 If your payment is issued by a third party, or if you make payments through a bill pay service, then please make sure
 your new total monthly payment amount is updated with your service provider.


 Payment Change Breakdown
 Below are the escrow items we anticipate collecting for and paying on your behalf over the next 12 months. To calculate your new
 monthly escrow payment of $444.99, we added up the actual or estimated tax and insurance payments for the next 12 months
 beginning with the January 2021 payment and divided the total by 12. Included for the comparison are the Annual Payments we
 projected to pay during the last analysis cycle, as displayed in detail in the history portion of the escrow analysis statement.



 Description                                     Current Annual Payment                            Projected Annual Payment
 Taxes                                                      $4,582.15                                           $4,581.76
 Insurance                                                    $740.00                                             $758.00

 TOTAL                                                              $5,322.15                                              $5,339.76



 Prior Year Account History and Coming Year Projections
 This statement itemizes your actual escrow account transactions since your previous analysis statement or initial disclosure and
 projects payments, disbursements and balances for the coming year. The projections from your previous escrow analysis are included with
 the actual payments and disbursements for the prior year. By comparing the actual escrow payment with the previous projections listed, you can
 determine where a difference may have occurred. When applicable, the letter "E" beside an amount indicates that all or a portion of a payment or
 disbursement on that row has not yet occurred but is estimated to occur as shown. An asterisk (*) beside an amount indicates a difference from
 projected activity either in the amount or date.

 Projections are included to ensure sufficient funds are available to pay your taxes and/or insurance for the coming year. Under Federal Law
 (RESPA) the lowest monthly balance in your escrow account should be no less than $889.98 or 1/6th of the total annual projected disbursement
 from your escrow account, unless your mortgage documents or state law specifies otherwise.

 Your projected anticipated lowest account balance of $863.67 will be reached in August 2021. When subtracted from your minimum required
 balance of $889.98, an Escrow Shortage results in the amount of $26.31. These amounts are indicated with LP. You will receive an Annual
 Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However, you should keep
 this statement for your own records for comparison. If you have any questions about this statement, please call our Customer Service Department
 toll free at 1-888-820-6474.




    When you provide a check as payment, you authorize us either to use the information from your check to make a one-time electronic fund transfer from your account, or to process the payment as a
    check transaction. When we use information from your check to make an electronic fund transfer, funds may be withdrawn from your account as soon as the same day we receive your payment, and
    you will not receive your check back from your financial institution. If you do not want us to use the information from your check to make a one time electronic funds transfer or if you have any
    questions, please call us at the phone number shown on the front of this statement.




                                                                                                                                                                                      Page 2 of 3


Change of name or address
If your contact information has changed, please give us the new
information below.

Name (first, middle, last)


Address (number and street)                                                                    Suite no.


City                                                               State                       Zip code


Home telephone                                             Business telephone                  Extension

(           )                                              (         )
E-mail address
              Case 18-10448-pmm     Doc      FiledC/O
                                                    11/20/20       Entered 11/20/20 13:48:22
                                                      PHH Mortgage Services
                                                                                                                        Desc Main
                                             Document
                                                  P.O. Box 5452 Page    8 of 8
                                                    Mt. Laurel, NJ 08054-5452


Your annual escrow statement (continued)
October 12, 2020                                                                          Questions?
                                                                                          Visit us at
           KAREN ENDERS
                                                                                          www.MortgageQuestions.com
           JAMES ENDERS JR
           201 JOSHUA LN                                                                  Call toll free 1-888-820-6474
           EPHRATA, PA 17522-9745                                                         Fax 1-856-917-8300




        Escrow account projections for the coming year
                                     Anticipated amounts          Anticipated amounts
                                            paid into your             paid out of your           Anticipated escrow                      Required escrow
Date             Description          escrow account ($)           escrow account ($)             account balance ($)                   account balance ($)
                 Opening balance                                                                           2,643.51                          2,669.82
Jan 2021                                         444.99                                                    3,088.50                          3,114.81
Feb 2021                                         444.99                                                    3,533.49                          3,559.80
Mar 2021                                         444.99                                                    3,978.48                          4,004.79
Apr 2021         CITY TAX                        444.99                         900.66                     3,522.81                          3,549.12
Apr 2021         HAZARD INS.                                                    758.00                     2,764.81                          2,791.12
May 2021                                         444.99                                                    3,209.80                          3,236.11
Jun 2021                                         444.99                                                    3,654.79                          3,681.10
Jul 2021                                         444.99                                                    4,099.78                          4,126.09
Aug 2021         SCHOOL TAX                      444.99                      3,681.10                        863.67                            889.98 LP
Sep 2021                                         444.99                                                    1,308.66                          1,334.97
Oct 2021                                         444.99                                                    1,753.65                          1,779.96
Nov 2021                                         444.99                                                    2,198.64                          2,224.95
Dec 2021                                         444.99                                                    2,643.63                          2,669.94
Total                                         $5,339.88                     $5,339.76

                                        LP - indicates your required escrow lowest balance


        Prior year account History
                                                      Amounts paid into                    Amounts paid out of                             Escrow account
                                                    your escrow account                   your escrow account                                     balance
Date            Description            Anticipated ($)         Actual ($)    Anticipated ($)         Actual ($)       Anticipated ($)            Actual ($)
                Opening balance                                                                                           2,661.03              2,661.03
Jan 2020                                      443.52          443.52                                                      3,104.55              3,104.55
Feb 2020                                      443.52                    *                                                 3,548.07              3,104.55
Mar 2020        CITY TAX                      443.52         1,330.56 *                              900.66*              3,991.59              3,534.45
Mar 2020        HAZARD INS.                                                                          758.00*              3,991.59              2,776.45
Apr 2020        CITY TAX                      443.52                    *           900.66                    *           3,534.45              2,776.45
Apr 2020        HAZARD INS.                                                         740.00                    *           2,794.45              2,776.45
May 2020                                      443.52          887.04 *                                                    3,237.97              3,663.49
Jun 2020                                      443.52                    *                                                 3,681.49              3,663.49
Jul 2020        SCHOOL TAX                    443.52          443.52                               3,681.10*              4,125.01                425.91
Aug 2020        SCHOOL TAX                    443.52          443.52              3,681.49                    *             887.04                869.43
Sep 2020                                      443.52          443.52                                                      1,330.56              1,312.95
Oct 2020                                      443.52          443.52 E                                        E           1,774.08              1,756.47
Nov 2020                                      443.52          443.52 E                                        E           2,217.60              2,199.99
Dec 2020                                      443.52          443.52 E                                        E           2,661.12              2,643.51
Total                                      5,322.24          5,322.24             5,322.15         5,339.76




                                                                                                                                          Page 3 of 3
